      Case 2:19-cr-00219-EEF-JCW Document 132 Filed 03/16/20 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                       *             CRIMINAL DOCKET

VERSUS                                         *             NO. 19-CR-219

DASHONTAE YOUNG                                *             SECTION: “L”


                    MOTION TO CONTINUE HEARING
      ON PETITION FOR ACTION ON CONDITIONS OF PRETRIAL RELEASE

       NOW COMES the defendant, Dashontae Young, through undersigned counsel, who

respectfully requests this Honorable Court continue the hearing for Action on Conditions of Pre-

trial Release (Rec. Doc 130) currently scheduled for Thursday, March 19, 2020 at 11:00 a.m. to a

time in the future convenient to this Honorable Court.

       At this time, many courts around the country, as well as most schools, are closed and

closing due to the rapid spread and seriousness of COVID-19. A continuance is necessary in

order to avoid any unnecessary contact with the court, the court staff and each other.

       I have contacted Assistant United States Attorney, Brian Klebba, who has no objection to

continuing this matter well into the future.

       WHEREFORE, the defendant, Ms. Young, respectfully requests that this Honorable

Court continue the hearing for Action on Conditions of Pre-trial Release to a date in the future

convenient to the Court.
Case 2:19-cr-00219-EEF-JCW Document 132 Filed 03/16/20 Page 2 of 3



                  Respectfully submitted this 16th day of March, 2020,

                  //s Anna L. Friedberg
                  __________________________

                  Anna L. Friedberg, LA #25055
                  3110 Canal Street
                  New Orleans, LA 70119
                  504-444-8557
                  afriedberglaw@gmail.com

                  Attorney for Dashontae Young
      Case 2:19-cr-00219-EEF-JCW Document 132 Filed 03/16/20 Page 3 of 3



                               CERTIFICATE OF SERVICE

       I hereby certify that on March 16, 2020, I filed the foregoing with the Clerk of Court and

will send notice to the Assistant United States Attorney, Brian Klebba, 650 Poydras Street, New

Orleans, Louisiana 70130 and all other counsel of record.


                             __________________________
                             Anna L. Friedberg, LA #25055
